Title: From Thomas Jefferson to Thomas Bruff, 20 September 1808
From: Jefferson, Thomas
To: Bruff, Thomas


                  
                     Sir 
                     
                     Monticello Sep. 20. 08.
                  
                  Your letter of the 14th. was recieved by our last post, and as I shall be in Washington within a week after your reciept of this, I would rather defer answering it until I am in a situation to do it on full consideration & advisement. wishing you sincerely success in both the enterprises stated in your letter I salute you with esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               